Plaintiffs-Petitioners filed their bill against the respondents and motion to dismiss filed by the respondents was denied. The court also ordered the cause transferred to the law side of the court upon issues to be framed. The chancellor retained jurisdiction pending the determination of the issues at law.
Thereafter plaintiff filed an amended bill of complaint to which respondents filed their motion to dismiss. Which motion to dismiss addressed to the amended bill was sustained and the chancellor ordered the case to proceed upon the former order first above mentioned.
Plaintiffs-Petitioners seek now a writ of certiorari.
The bill appears to state a case for accounting and discovery, and it is a principle of equity that once having taken jurisdiction of a controversy it "ought to do justice completely and not by halves." It appears that there is equity in the bill and the learned chancellor was in error, in this instance, in transferring a portion of it to the law side of the court.
Wherefore, it is ordered that certiorari issue and that the portion of the chancellor's order relating to a transfer to the law side of the court be quashed.
THOMAS, C. J., BUFORD and ADAMS, JJ., concur.